        Case 3:21-cv-00386-CWR-LGI Document 9 Filed 08/16/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION


RAE ANDREACCHIO                                                                        PLAINTIFF

V.                                                CIVIL ACTION NO. 3:21-cv-386-CWR-LGI

KAREN YAX                                                                         DEFENDANTS

                                ORDER STAYING DISCOVERY

        A Motion to Dismiss [Doc. 6] was filed herein on August 12, 2021; on its face, the motion

asserts a jurisdictional defense. Rule 16(b)(3)(B) of the Local Uniform Civil Rules for the Northern

and Southern Districts of Mississippi provides in pertinent part:

        Filing a…motion asserting… [a] jurisdictional defense stays the attorney conference and
        disclosure requirements and all discovery, pending the court's ruling on the motion,
        including any appeal.

        L. U. Civ. R. 16(b)(3)(B). The proceedings in this case are therefore stayed pursuant to the

Local Rules. All matters related to the Motion to Dismiss shall be submitted to the District Judge

assigned to this case unless otherwise directed by the referral of specific issues to the Magistrate

Judge for resolution or recommendation. Counsel for Plaintiff shall promptly notify the Magistrate

Judge of the entry of any order denying the Motion to Dismiss and shall submit a proposed order

lifting the stay. Within fourteen (14) days of entry of the order lifting the stay, the parties shall

confer as outlined in L. U. Civ. R. 26(c) and all other deadlines will be determined accordingly. A

telephonic status conference shall be scheduled within sixty (60) days of the lifting of the stay. The

parties should notify the court by letter if within thirty (30) days of the lifting of the stay they have

not received notice of the case management conference.

        SO ORDERED this the 16th day of August, 2021.

                                                    /s/ LaKeysha Greer Isaac ________
                                                   UNITED STATES MAGISTRATE JUDGE
